         Case 1:21-cr-00040-TNM Document 88 Filed 07/14/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                      :
                                              :
                                              :
          v.                                  :      CRIMINAL NUMBER 21-40-5
                                              :
                                              :
ROBERT MORSS                                  :

      DEFENDANT’S SUPPLEMENTAL RESPONSE TO THE GOVERNMENT’S
                  MOTION FOR PRE-TRIAL DETENTION

       Defendant Robert Morss, by and through his undersigned attorneys, hereby opposes the

government’s Motion for Pre-trial Detention and respectfully moves the Court, pursuant to 18

U.S.C. §§ 3142(e) and 3145(b), to release him pending trial.

I.     DISCUSSION

       During the bail hearing which commenced on July 13, 2021, the Government made

reference to various text messages that were allegedly retrieved from Mr. Morss’ phone. The

government now alleges, contrary to previous pleadings, that Mr. Morss presents a potential

flight risk if released. Government counsel produced referenced texts subsequent to the hearing

and filed a second supplemental motion for detention which included the text messages.

As a basis for alleging that Mr. Morss presents a flight risk, the Government relies on two texts,

from January 25, 2021:

       From Defendant’s Number: I’m considering leaving the country



       From Defendant’s Number: I don’t want to fly and pop hot on any radars but I’m

       thinking I need to drive somewhere and get out of town.
          Case 1:21-cr-00040-TNM Document 88 Filed 07/14/21 Page 2 of 5




       In fact, Mr. Morss made no attempt to flee; in fact, he remained in Pennsylvania. He

relocated the following week to an apartment, for which he had signed a lease, so that he could

be closer to the school where he was teaching. Mr. Morss continued to reside at his apartment

and to work as a long-term substitute social studies teacher until the date of his arrest. He was

arrested on June 11, 2021, outside of his apartment in Glenshaw, Pennsylvania. He was arrested

without incident. His mother has traveled from Sparks, Nevada to Glenshaw, Pennsylvania, and

is living in the defendant’s apartment. She has committed to acting as a third-party custodian,

should the Court deny the Government’s motion and allow Mr. Morss to be released to his home.

Mrs. Angela Morss testified at the detention hearing on July 13, 2021, and has assured the Court

that she is able to act in this capacity for as long as necessary and will comply with any

conditions set by the Court.

       Other texts referenced by the Government clearly demonstrate Mr. Morss’ lack of any

violent intent on January 4, 2021:

               From Defendant’s Number: I’m going to be a part of one of the largest protest/

               marches in recent history!!!



               From Defendant’s Number: I hope nothing too crazy happens.



               From Defendant’s Number: It’s all good man! Just bring food water and medical

               shit and we’ll be fine! And be prepared to stand for long periods of time.




                                                 2
           Case 1:21-cr-00040-TNM Document 88 Filed 07/14/21 Page 3 of 5




         In repeated texts, Mr. Morss differentiates himself from those who threatened or

employed violence.

         From Defendant’s Number: Did you hear about that weirdo that was trying to link up

         with us? REDACTED’s friend? The one that REDACTED was talking to on the phone got

         tracked down in NYC and the FBI arrested him.



         From Defendant’s Number: This guy also bragged about taking over the capital and

         murdering a bunch of pedophiles and satanic people in the capital on social media. He

         has a ton of photos of him with a bunch of guns with trump stuff in the background on

         social media AND has a YouTube channel for picking up chicks... So he kinda fits the Bill

         of someone who might be a little crazy.



         From Defendant’s Number: We have nothing in common with that guy ????



         Mr. Morss’ lack of dangerousness to the community can best be summed up in his own

words:

         From Defendant’s Number: Thanks brotha. I feel ice cold inside. I want to make a

         positive difference in life and show affection and belief to these kids who I will inevitably

         teach some day and I’m begging God that I am still able to do that with my life. If not I’m

         completely screwed.




                                                   3
         Case 1:21-cr-00040-TNM Document 88 Filed 07/14/21 Page 4 of 5




II.    CONCLUSION

       For the foregoing reasons, defendant Robert Morss respectfully requests the

Court deny the Government’s Motion for Pre-Trial Detention and grant him release on

appropriate conditions.



                                                   Respectfully submitted,



                                                   /s/ Kathleen M. Gaughan
                                                   KATHLEEN M. GAUGHAN
                                                   Assistant Federal Defender


                                                   /s/ Elizabeth L. Toplin
                                                   ELIZABETH L. TOPLIN
                                                   Assistant Chief, Trial Unit




                                               4
         Case 1:21-cr-00040-TNM Document 88 Filed 07/14/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       We, Kathleen M. Gaughan, Assistant Federal Defender, and Elizabeth L. Toplin,

Assistant Chief, Trial Unit, Federal Community Defender Office for the Eastern District of

Pennsylvania, hereby certify that we caused a copy of the Defendant’s Supplemental Response to

the Government’s Motion for Pre-Trial Release to be filed and served electronically through the

District of Columbia District Clerk's Office Electronic Case Filing upon Melissa Jackson,

Assistant United States Attorney, United States Attorney’s Office, 555 4th St., NW, Washington,

DC 20530.



                                                    /s/ Kathleen M. Gaughan
                                                    KATHLEEN M. GAUGHAN
                                                    Assistant Federal Defender


                                                    /s/ Elizabeth L. Toplin
                                                    ELIZABETH L. TOPLIN
                                                    Assistant Chief, Trial Unit

DATE: July 14, 2021
